Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
This office action is responsive to the Request for Continued Examination filed 7 June 2022, whereby the Amendment and Remarks filed 15 May 2022 were entered. Subsequently, claims 1-4 and 6-10 are pending and presently under consideration in this application, as claim 5 was canceled therein.
Response to Amendment
Applicants have amended the liquid crystal composition of the base independent claim 1 to now include the following compound from dependent claim 6:

    PNG
    media_image1.png
    167
    618
    media_image1.png
    Greyscale
, and argue that said amendment distinguishes the liquid crystal composition of present invention from that of the prior art of record. Subsequently:
the rejection of claims under each of 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 over Wang et al. (U.S. Patent Application Publication No. 2019/0256775) as respectively set forth in paragraphs 11 and 14 of the previous FINAL office action on the merits, is hereby withdrawn, and 
the rejection of claims under 35 U.S.C. 102(a)(1) over Li et al. (U.S. Patent Application Publication No. 2019/0345129) as set forth in paragraph 12 of the previous FINAL office action on the merits, is hereby withdrawn.
The rejection of claim 2 under 35 U.S.C. 112(a) or 35 U.S.C. 112(pre-AIA ), first paragraph, as set forth in the previous FINAL office action on the merits, is hereby withdrawn in view of applicants’ amendments to the same.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over either Wang et al. (U.S. Patent Application Publication No. 2019/0256775) or Li et al. (U.S. Patent Application Publication No. 2019/0345129) in view of Han et al. (Chinese Patent No. CN107434973A).
Wang et al. discloses a liquid crystal composition, and the corresponding use thereof said liquid crystal composition in a liquid crystal display device, characterized in that said liquid crystal composition comprises a combination of compounds inclusive of the compounds of the present formulae I and II: 
at least one compound inclusive of the compound of the present formula I as generally represented therein by either of 
    PNG
    media_image2.png
    108
    379
    media_image2.png
    Greyscale
or 
    PNG
    media_image3.png
    111
    378
    media_image3.png
    Greyscale
([0011], page 1), and more specifically at least one compound inclusive of the compound of the present formula I-2 as represented therein by 
    PNG
    media_image4.png
    109
    405
    media_image4.png
    Greyscale
 or 
    PNG
    media_image5.png
    116
    403
    media_image5.png
    Greyscale
 ([0019], page 3),
at least one compound respectively inclusive of the compounds of the present formulae II-4, II-10, and II-8, as generally represented therein by 
    PNG
    media_image6.png
    118
    407
    media_image6.png
    Greyscale
([0029], page 4), and
    PNG
    media_image7.png
    188
    393
    media_image7.png
    Greyscale
 ([0037]; page 6). 
In fact, multiple examples therein, i.e., 1 ([0066], page 10), 2/3 ([0068] & [0070], page 3), and 6 ([0076], page 12), expressly illustrate the aforementioned combination, such as in, for instance Example 3 ([00070], page 3) drawn to a liquid crystal composition characterized by comprising the combination of at least one compound inclusive of the compound of the present formula I as represented therein by B(S)-C(5)1O-O4 and B(S)-C(5)1O-O2, at least one compound inclusive of the compound of the present formula II as represented therein by any one of PGP-3-5, PYP-2-3, or PPY-2-3, and at least one compound inclusive of the compound of the present formula M as represented therein by CC-3-3, CC-3-V, CC-3-V1, CCP-3-1, or CCP-3-5, and at least one compound inclusive of the compound of the present formula N as represented therein by CCY-3-O2: 
    PNG
    media_image8.png
    586
    440
    media_image8.png
    Greyscale
. However, Wang et al. does not expressly illustrate the use of a terphenyl-naphthalene compound of the present formula III-1, as is now claimed.
Li et al. discloses a liquid crystal composition, and the corresponding use thereof said liquid crystal composition in a liquid crystal display device, characterized in that said liquid crystal composition comprises a combination of compounds inclusive of the compounds of the present formulae I and II: 
at least one compound inclusive of the compound of the present formula I as generally represented therein by 
    PNG
    media_image9.png
    123
    360
    media_image9.png
    Greyscale
([0013], page 2),  wherein “R” is cyclopentyl or 2-tetrahydrofuryl, and more specifically as represented therein by any one of 
    PNG
    media_image10.png
    364
    374
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    119
    373
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    129
    363
    media_image12.png
    Greyscale
([0019], page 2), or  
    PNG
    media_image13.png
    116
    377
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    125
    390
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    139
    381
    media_image15.png
    Greyscale
 ([0019], page 3), and even more specifically as represented therein by 
    PNG
    media_image16.png
    615
    375
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    252
    400
    media_image17.png
    Greyscale
 ([0023], page 3), 
    PNG
    media_image18.png
    528
    420
    media_image18.png
    Greyscale

    PNG
    media_image19.png
    388
    420
    media_image19.png
    Greyscale

    PNG
    media_image20.png
    127
    414
    media_image20.png
    Greyscale
([0023], page 4),
at least one compound inclusive of the compound of the present formula II-10 and II-8 as respectively represented therein by
    PNG
    media_image21.png
    186
    400
    media_image21.png
    Greyscale
 ([0050], page 8). 
In fact, multiple examples therein, i.e., embodiments 6, 9, 10, and 13, expressly illustrate the aforementioned combination, such as in, for instance embodiment 13 (page 23) drawn to a liquid crystal composition characterized by comprising the combination of at least one compound inclusive of the compound of the present formula I as represented therein by
    PNG
    media_image22.png
    112
    391
    media_image22.png
    Greyscale
, at least one compound inclusive of the compound of the present formula II as represented therein by
    PNG
    media_image23.png
    100
    407
    media_image23.png
    Greyscale
, at least one compound inclusive of the compound of the present formula M as represented therein by 
    PNG
    media_image24.png
    71
    270
    media_image24.png
    Greyscale
, and at least one compound inclusive of the compound of the present formula N as represented therein by 
    PNG
    media_image25.png
    108
    390
    media_image25.png
    Greyscale
. However, Li et al. does not expressly illustrate the use of a terphenyl-naphthalene compound of the present formula III-1, as is now claimed.
Han et al. teaches a liquid crystal composition, and the corresponding use thereof said liquid crystal composition in a liquid crystal display device, characterized in that said liquid crystal composition comprises at least one compound inclusive of the compound of the present formula III-1 as generally represented therein by 
    PNG
    media_image26.png
    112
    646
    media_image26.png
    Greyscale
(page 1), and more specifically as represented therein by 
    PNG
    media_image27.png
    101
    651
    media_image27.png
    Greyscale
(page 3). Examples therein, beginning on page 70, teach a liquid crystal composition comprising the combination of compounds inclusive of the compounds of the present formula III-1 (i.e., compounds 1-2-4-l and 1-2-4-s) with at least one compound inclusive of the compound of the present formula II as generally represented therein by 3PGP2 and 5PGP2.It would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to include a terphenyl-naphthalene compound of the present formula III-1, as taught in Han et al., in the liquid crystal composition of either Wang et al. or Li et al., with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein, as well as those associated with the use of the terphenyl-naphthalene compound. 

Response to Arguments
Applicant’s arguments filed 16 May 2022 with respect to prior art rejections have been considered but are moot because the new grounds of rejection relies on a reference (Han et al.) which has not been applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722